Citation Nr: 1614098	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service connected disability of pyelonephritis, left kidney.  

2.  Entitlement to an initial rating in excess of 10 percent for the service connected disability of coronary artery disease, status post myocardial infarction and stent placement.  

3.  Entitlement to an effective date prior to August 27, 2008 for the service connected disability of coronary artery disease, status post myocardial infarction and stent placement.


REPRESENTATION

Appellant represented by:	Zachary A. Vandyke, Esq. 



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to May 1972.  

These claims come to the Board of Veterans Appeals (Board) from April 2009 and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously scheduled for a hearing before a Veterans' Law Judge on March 23, 2016.  Prior to this hearing, the Veteran's representative requested that the hearing be postponed and rescheduled for a later date, due to the non-receipt of medical records prior the Board hearing.  Since the Veteran's representative has provided good cause for a delay and has requested that the Veteran's hearing be rescheduled, the Board is remanding this claim in order for the RO to schedule the Veteran for a VA videoconference hearing.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a hearing via videoconference before a member of the Board, consistent with current procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




